      Case 1:17-cv-08627-SHS-SN Document 461 Filed 08/23/19 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 BROKER GENIUS, INC.,
                                      Plaintiff,
                                                                   NOTICE OF APPEAL
 -against-
                                                                   Case 1:17-cv-08627-SHS-SN
 SEAT SCOUTS LLC and DREW GAINOR,

                                      Defendants.


       Notice is hereby given that Defendants Seat Scouts LLC and Drew Gainor hereby appeal

to the United States Court of Appeals for the Second Circuit from the Decision and Order, dated

August 12, 2019 (ECF No. 460) awarding civil contempt sanctions, as well as the Court’s

component Order entered in this action on August 3, 2018 (ECF No. 170), and the Order entered

in this action on August 24, 2018 (ECF No. 209) granting Plaintiff's Motion for an Order of

Contempt and Sanctions Pursuant to Local Civil Rule 83.6 (ECF No. 136).

Dated: August 23, 2018
                                                   HINCKLEY & HEISENBERG LLP


                                                   By: _______________________
                                                          Christoph Heisenberg

                                                   880 Third Avenue, Suite 13
                                                   New York, New York 10022
                                                   Phone: (212) 845-9094

                                                   Counsel for Defendants




                                                   1
